ACCEPTED
                                                                                  01-15-00267-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             3/24/2015 6:05:16 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                          No. 01-15-00267-CV

                                                               FILED IN
                                                        1st COURT OF APPEALS
                  IN THE COURT OF APPEALS                   HOUSTON, TEXAS
            FOR THE 1st JUDICIAL DISTRICT OF         TEXAS
                                                        3/24/2015 6:05:16 PM
                          AT HOUSTON                    CHRISTOPHER A. PRINE
                                                                Clerk


 IN RE SOLID SOFTWARE SOLUTIONS, INC., d/b/a EDIBLE SOFTWARE


           Original Proceeding from the 215th Judicial District
                        Of Harris County, Texas
                   Trial Court Cause No. 2013-74668


   RELATOR SOLID SOFTWARE SOLUTIONS INC. d/b/a EDIBLE
  SOFTWARE’S EMERGENCY MOTION FOR TEMPORARY STAY


                                                        Gregg M. Rosenberg
                                               Texas State Bar No. 17268750
                                                            Tracey D. Lewis
                                               Texas State Bar No. 24090230
                                                ROSENBERG SPROVACH
                                                      3518 Travis, Suite 200
                                                      Houston, Texas 77002
                                                  Telephone (713) 960-8300
                                                   Facsimile (713) 621-6670
                                                  gregg@rosenberglaw.com

                                                        Attorneys for Relators

   RELATORS’ EMERGENCY MOTION FOR TEMPORARY STAY

TO THE COURT OF APPEALS:




                                    1
      Relator Solid Software Solutions, Inc., d/b/a Edible Software (hereinafter

referred to as “Relator”) files this Emergency Motion for Temporary Stay in

conjunction with its previously filed Petition for Writ of Mandamus.

                       MOTION FOR TEMPORARY RELIEF

      Pursuant to TEX. R. APP. P. 52.10, Relators file this Motion to respectfully

request that the Court of Appeals stay the underlying trial proceedings, including

all discovery, in the above captioned case pending action by the Court of Appeals

on Relators Petition for Writ of Mandamus.

                                  ARGUMENT

      On March 24, 2015, Relator filed its Petition for Writ of Mandamus

requesting that this Court vacate Respondent’s February 27,2015 Order on denying

Relator’s Motion to Dismiss. The Order is attached as Exhibit ‘A.’ Relators file

this Emergency Motion for Temporary Stay pursuant to Texas Rule of Appellate

Procedure, 52.10, requesting this Court stay all proceedings in the trial court,

pending a resolution of the mandamus petition. The purpose of the stay is to

“prevent the parties and the respondent trial court from taking action until they

receive further orders from the appellate court.” In re Bates, 429 S.W.3d 47, 53

(Tex. App. – Houston [1st Dist.] 2014, orig. proceeding).

      The trial of the underlying suit is set for the two week docket beginning

March 23, 2015. Because of the ramifications of moving forward in the trial, when


                                         2
there is a genuine question as to whether or not the trial court has jurisdiction over

the claims brought against Relator, Relator respectfully request the issuance of a

Temporary Stay until this mandamus proceeding can be heard and considered by

this Court. A trial will require that Relator incur expenses independent from those

that would be incurred against the individual defendant in the underlying case.

Therefore, Relator requests that this Court stay all proceedings in the underlying

case until such time as this Court grants or denies Relator’s Petition for Writ of

Mandamus.

                                     PRAYER

      For the reasons set forth herein, Relator respectfully requests this Court

temporarily stay the proceedings in the underlying case until such time as the Court

grants or denies the mandamus relief sought therein.

                                              Respectfully submitted,

                                              /s/ Gregg M. Rosenberg________
                                              Gregg M. Rosenberg
                                              Texas State Bar No. 17268750
                                              ROSENBERG & SPROVACH
                                              3518 Travis Suite 200
                                              Houston, Texas 77002
                                              (713) 960-8300
                                              (713) 621-6670 (Facsimile)
                                              Attorney-in-Charge for Defendant
OF COUNSEL:
ROSENBERG & SPROVACH                          ATTORNEYS FOR RELATORS




                                          3
    CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P. 52.10(A)

Counsel for Relators hereby certifies that he has notified all parties by expedited
means that a motion for temporary relief has been filed, in compliance with TEX.
R. APP. P. 52.10(a).


                                                    /s/ Gregg M. Rosenberg
                                                    Gregg M. Rosenberg



                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 24th day of March, 2015, a true
and correct copy of the foregoing document has been served as follows on all other
parties in compliance with Tex. R. App. P. 9.5(b):

Respondent:

      Judge Elaine H. Palmer
      Harris County Civil Courthouse
      201 Caroline, 13th Floor
      Houston, Texas 77002
      Via Hand Delivery

Counsel for Real Parties in Interest:

      Mr. Jeffrey N. Todd
      312 S. Friendswood Drive
      Friendswood, Texas 77546
      (281) 992-8633 (Tel)
      (281) 648-8633
      Via Hand Delivery and E-mail


                                             /s/ Gregg M. Rosenberg
                                             Gregg M. Rosenberg



                                         4